     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )    Case No. 1:18-CV-01010-SKO
     SERINA PURCELLA,                                  )
10                                                     )    STIPULATION AND ORDER FOR
                    Plaintiff,                         )    EXTENSION OF TIME
11                                                     )
            vs.                                        )
12                                                     )
     NANCY A. BERRYHILL,                               )    (Doc. 18)
13   Acting Commissioner of Social Security,           )
                                                       )
14                                                     )
                    Defendant.                         )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from April 12, 2019 to May 13, 2019, for Plaintiff to file her Opening Brief. All other dates in
20   the Court’s Scheduling Order shall be extended accordingly.
21          This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
22   the requested extension is necessary due to Counsel having several merit briefs due the week of
23   April 12, 2019. Defendant does not oppose the requested extension. Counsel apologizes to the
24   Defendant and Court for any inconvenience this may cause.
25
                                            Respectfully submitted,
26
27   Dated: March 26, 2019                  PENA & BROMBERG, ATTORNEYS AT LAW

28

     Stipulation & Order
     Case No. 1:18-CV-01010-SKO                    1
                                        By: /s/ Jonathan Omar Pena
 1
                                           JONATHAN OMAR PENA
 2                                         Attorneys for Plaintiff

 3
 4
     Dated: March 26, 2019                 MCGREGOR W. SCOTT
 5                                         United States Attorney
                                           DEBORAH LEE STACHEL
 6                                         Regional Chief Counsel, Region IX
 7                                         Social Security Administration

 8
                                        By: */s/ Michael K. Marriott
 9                                         MICHAEL K MARRIOTT
10                                         Special Assistant United States Attorney
                                           Attorneys for Defendant
11                                         [*As authorized by email on 3/26/2019]
12
13
14                                            ORDER
15
16            The Court has reviewed the parties’ above stipulation (Doc. 18) and approves Plaintiff’s

17   request for additional time to file her opening brief. The Court GRANTS Plaintiff an extension
18   until May 13, 2019, to file her opening brief. All remaining deadlines in the Court’s scheduling
19   order (Doc. 9) are extended accordingly.
20
21   IT IS SO ORDERED.
22
     Dated:     March 28, 2019                                    /s/   Sheila K. Oberto            .
23                                                      UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

     Stipulation & Order
     Case No. 1:18-CV-01010-SKO                   2
